Detailed Action
1. This Office Action is submitted in response to the Amendment filed 11-22-2021, wherein claims 1, 16 and 19 have been amended, and new claim 21 has been added . Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .				
Response to Arguments	
2.  Applicants arguments are moot in view of new grounds for rejection necessitated by the applicant's amendment.
				Allowable Subject Matter

3. Claims 1-21 are allowed

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a sensor system that includes; an artificial lattice structure configured to confine a medium to a plurality of lattice sites arranged in the shape of a closed ring, where each lattice site is defined as a potential well having a site depth. The sensor system also includes a modulation mechanism for varying the site depth of any one or combination of lattice sites, in accordance with a modulation period; and the medium has propensity of migration defined by a coupling strength between adjacent lattice sites; wherein the sensor system is configured to generate an output that is a function of the distribution of the medium in the artificial lattice structure. See; for example, Ricardez-Vargas; et. al., “Experimental generation and dynamical reconfiguration of different circular optical lattices for applications in atom trapping”, J. Opt. Soc. Am. B/ Vol. 27, No. 5/May 2010, pp. 948-955; Neff; et. al., “Two-Dimensional Spatial Light 
The prior art also discloses using a Spatial Light Modulator (SLM) as a modulation mechanism that generates different ratio’s of coupling strength between adjacent lattice sites. See; for example, USPN 5,854,450 and USPN 5,282,067. 
	However, the prior art fails to explicitly disclose the sensor system described above that also includes a modulation mechanism configured to generate a ratio of the coupling strength between adjacent lattice sites to the modulation amplitude that causes the medium to have a tendency to delocalize or localize, where the degree of localization is sensitive to the presence of rotation.
	Also, there would be no motivation to combine any prior art references to obtain the claimed invention. 
 	5. Claims 1, 16 and 19 are is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the sensor system described above that is used to perform a method for sensing rotation that also includes a modulation mechanism configured to generate a ratio of the coupling strength between adjacent lattice sites to the modulation amplitude that causes the medium to have a tendency to delocalize or localize, where the degree of localization is sensitive to the presence of rotation, as described at [0114] of the applicants published specification.
	6. Claims 2-15, 17, 18, 20 and 21 are allowed by virtue of their dependency upon allowed claims 1, 16 and 19.	

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
December 2, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881